   JAMES E. JOHNSON                            THE CITY OF NEW YORK                                NICOLETTE PELLEGRINO
   Corporation Counsel                                                                              Assistant Corporation Counsel
                                              LAW DEPARTMENT                                                Phone: (212) 356-2338
   VIA E.C.F.                                        100 CHURCH STREET
                                                                                                              Fax: (212) 356-3509
                                                                                                     Email: npellegr@law.nyc.gov
   Honorable Lorna G. Schofield                      NEW YORK, NY 10007
   United States District Judge
   United States District Court           REQUEST TO FILE UNDER SEAL
   Southern District of New York
   40 Foley Square                                                                April 8, 2020
   New York, New York 10007
Application GRANTED. The April 8, 2020, status letter at Dkt. No. 67 shall be filed under seal. Only Christopher
Hiram Cano, Nicolette Pellegrino, the City of New York, New York City Health and Hospitals Corporation,
Correctional Officers Chisolm, Santiago, Murray, and Captains Robinson and Charles shall have access to the letter
at Dkt. No. 67. Defendants are directed to mail a copy of this order to Pro Se Plaintiff and to file proof of service by
April 13, 2020. SO ORDERED.
Dated: April 9, 2020
New York, New York
                   Re:    Christopher Hiram Cano v. City of New York, et al.,
                          19 Civ. 1640 (LGS)

           Your Honor:

                           I am an Assistant Corporation Counsel in the Special Federal Litigation Division
           of the New York City Law Department and the attorney representing defendants City of New
           York, New York City Health and Hospitals, New York City Department of Correction (“DOC”)
           Captains Charles and Robinson, and DOC Officers Chisolm and Santiago (collectively,
           “Defendants”) in the above-referenced matter.1 Defendants write to respectfully request that the
           Defendants be permitted to file their anticipated April 8, 2020 Status Letter under seal because it
           discusses matters and documents which have been explicitly protected from disclosure by the
           Court’s September 26, 2019 Stipulation of Confidentiality and Protective Order (hereinafter,
           “Protective Order”) and also concerns other private and/or confidential matters concerning
           Plaintiff. (See Dkt. No. 37 at ¶ 2(f).)

                          By way of background, Plaintiff was scheduled to be deposed by Defendants at
           the Manhattan Detention Complex on October 31, 2019. However, on October 29, 2019, the
           Defendants learned that Plaintiff was discharged from DOC custody into the custody of New
           York State. (See Dkt. Nos. 44, 45.)



           1
             Upon information and belief, DOC Officer Murray has not been served with process and, thus, is not yet
           a party to this action.
                Upon information and belief, on November 8, 2019, former Assistant Corporation
Counsel Samantha J. Pallini provided the Court, under seal, with an update with respect to the
Plaintiff’s custody status and relevant criminal case, which are confidential pursuant to HIPAA
and the Protective Order. Pursuant to the Protective Order, “[a]ny records unsealed as a result of
Plaintiff’s properly executed authorization for the unsealing of records pursuant to New York
Criminal Procedure Law §§ 160.50 and 160.55, particularly pertaining to Bronx Supreme Court
Indictment No. 02396/2016[,]” are to be designated confidential materials and protected from
disclosure to third parties, except those persons listed in paragraph 5. (See Dkt. No. 37 at ¶ 2(f).)

               Here, the contents of the Defendants’ anticipated April 8, 2020 Status Letter
concerns the Plaintiff’s custody status and certain disclosure on the public docket may violate
HIPAA. In addition, the information contained in the Status Letter also directly relates to
Plaintiff’s Bronx Supreme Court Indictment No. 02396/2016, which includes records that are not
publicly available and which are protected by the Protective Order.

               Accordingly, the Defendants’ anticipated Status Letter contains confidential
information, and the Defendants respectfully request the Court’s permission to file the
Defendants’ anticipated April 8, 2020 Status Letter under seal.2 The Defendants note that
Plaintiff verbally consented to the sealed filing of the Defendants’ anticipated April 8, 2020
Status Letter.

                The Defendants thank the Court for its consideration.

                                                        Respectfully submitted,

                                                        ___/s/_ Nicolette Pellegrino_____
                                                        Nicolette Pellegrino
                                                        Assistant Corporation Counsel
                                                        Special Federal Litigation Division

CC:     VIA FIRST CLASS MAIL3
        Christopher Hiram Cano
        Anna M. Kross Correctional Facility
        18-18 Hazen Street
        East Elmhurst, New York 11370




2
 The Defendants will file their anticipated April 8, 2020 Status Letter under seal through the ECF system
subsequent to filing their instant request.
3
 Because of the current coronavirus pandemic, defense counsel has been directed to work from home,
and thus is unable to print and mail a copy of this application to Plaintiff at this time.


                                                   2
